Case 1:17-cv-01047-ESH Document 68-9 Filed 06/03/19 Page 1 of 6




                      EXHIBIT
                         6
                  Case 1:17-cv-01047-ESH Document 68-9 Filed 06/03/19 Page 2 of 6

    From:        Christian Hartsock <chartsock@projectveritas.com>
    Sent:        Wed, 11 May 2016 21:18:36 -0400 (EDT)
    To:          Ken Konstanzer <kkonstanzer@projectveritas.com>; James O'Keefe
                 III<james@projectveritas.com>; Carl Higbie <chigbie@projectveritas.com>, Brittney
                 Rivera <brivera@projectveritas.corn>; Allison Maass<amaass@projectveritas.com>; Joe
                 Halderman <jhalderman@projectveritas.com>; Russell Verney
                 <rverney@projectveritas.com>
    Subject:     PFAW/Dem. Partners
    Attachments: Surrogate Voter Investigation.pdf




Highly Confidential - Attorneys' Eyes Only                                                       PVA00011936
                  Case 1:17-cv-01047-ESH Document 68-9 Filed 06/03/19 Page 3 of 6

               FOVAL-CREAMER/DEMOCRACY PARTNERS-PEOPLE FOR THE AMERICAN WAY
                              "SURROGATE VOTER" INVESTIGATION




           Summary:
           This is an extension of my video of SCOTT FOVAL, Political Director of People for the American
           Way (PFAW). The focal points of Foval's self-incrimination, which we'll be seeking to rediscover
           in other targets, are as follows:


           • Encouraging and elaborately advising me on my "surrogate voter" scheme* and on how to
             circumvent the law and avoid getting caught.

           • Morally defending activities he himself acknowledged as felonious and fraudulent as a means
             to political ends.

           • Encouraging me to expand the operation to a "much bigger scale," specifying Indiana and
             Michigan as additional venues given the political need for it in those states as well as the
             lesser likelihood of getting caught due to legal structures.

           • Revealing that the controversial, media-hyped skirmishes at Trump rallies and at least one
             Walker rally have been partially false flags; that he and his colleagues "scenario" them and
             recruit volunteers to get beat up to project negative optics against the Trump campaign, and
             explaining the stagecraft. (Plus teasing a then-upcoming prank in New York that he assured
             would be "like nothing we've seen before" and would effectively "kill" the Trump campaign.)

           • Confirming our suspicion as to the existence of buses used by left-wing organizers to shuttle
             union activists into Wisconsin from out of state.

           • Affirming his value as a target by revealing his sphere of influence in high echelons of
             Democrat politics.

           • Associating on camera and demonstrating intimacy with Christine Neumann-Ortiz, a
             prominent Wisconsin player in charge of the Working Families PartyNoces de la Frontera,
             and noting his work with the organization.

           • Educating me on the internal backstage politics of the organized left from the Clinton
             administration, the Wisconsin Capitol protests, the Walker recall effort, the 2014 election to
             now.

           • Divulging inside information as to the tactics used by the organized left to circumvent legal
             and political recourse.

           • Associating himself with other prospective targets who by his accounts are even more
             Machiavellian than he; namely Ben Creamer of Democracy Partners, whom he not only
             suspected was involved in my fictitious scheme, but noted as someone especially seasoned
             in the political dark arts and what he calls "Chicago antics" -- specifically describing him as
             "diabolical."

           • Finally boasting "we have mentally ill people that we pay" to do "crazy stuff," and the extent to
             which union activists, particularly "the head of the AFL-CIO" are willing to pull dirty tricks.

           • Expounding upon his personal history of dirty tricks through the '80s and '90s.

                                                                                                                 1




Confidential                                                                                                   PVA00011937
                  Case 1:17-cv-01047-ESH Document 68-9 Filed 06/03/19 Page 4 of 6

               FOVAL-CREAMER/DEMOCRACY PARTNERS-PEOPLE FOR THE AMERICAN WAY
                              "SURROGATE VOTER" INVESTIGATION
           *Surrogate Voting Scheme:
           The scheme involves a left-wing political philanthropist who is convinced that both voter ID laws
           as well as a Donald Trump presidency are the death knell of the progressive movement, and
           has a plan to circumvent them on a mass scale, citing moral equivalence as justification as well
           as the consequent voter turnout loss which the scheme will merely "offset" (according to
           personally hired statisticians). The surrogate voters are doing a mitzvah; they're voting on behalf
           of the minorities and undocumented immigrants who have been unjustly disenfranchised by
           voter ID laws, the latter of whom have the most to lose under a Trump administration. The
           philosophy is that there is no virtue in abiding by rules that were created by the enemy to rig the
           game, especially when the guaranteed losers are minorities, immigrants, the poor, and by
           extension all aggrieved victim groups who will suffer under a Republican autocracy.

           The plan, at least as far as Wisconsin goes, is to use the allowance of employer-issued IDs and
           the existence of foreclosed and abandoned home addresses to skirt the law. The philanthropist
           has created a fully funded shell company with which to "hire" a legion of out-of-county and even
           out-of-state voters as well as illegal immigrants, issue them IDs that can be used at the polls,
           and paychecks which are both proof of employment with the stubs as well as the actual
           compensation for participating in the scheme.

           The only missing ingredients are the addresses to postmark on the pay stubs to demonstrate
           residency. And that is half of where the targets come in. Since progressive GOTV organizations
           (many of which DP clients and PFAW affiliates) canvass primarily in poor and inner-city
           neighborhoods, canvassers will find many foreclosed and abandoned homes. If they can be
           instructed to log all addresses to those (they needn't be told why), the addresses can be used to
           corroborate our surrogate voters' residencies on their pay stubs, check envelopes or earnings
           statements.

           Undercover Identities and Backgrounds:
           As with the Common Core investigation, we are junior consultants with Breakthrough
           Development Group, a bicoastal lobbying and consulting firm which helps candidates and
           legislators locate their donor bases and private entities identify candidates and legislators
           whose platforms are conducive to their business climates, and forging mutual beneficial
           relationships between.

           We are mindful of a unique account being handled by senior staff, which has been left dormant
           for some time yet which we see great opportunity in, both for ourselves in advancing in our
           positions as well as for the survival of the progressive movement. It is high-risk but high-reward,
           and my colleague and I have a knack for risk-taking, insubordination and out-of-the-box
           thinking. We've expressed our desire for the account to management, and while it's not been
           granted us and we're not being commissioned for it at this time, we've been told that if we can
           prove ourselves on spec, we may be entrusted with it and hence promoted.

           The client on the account is the aforementioned political philanthropist. He is paying our firm
           10% of that paid to every surrogate voter -- thus incentivizing high volumes of both recruitments
           and addresses, plus an unidentified lump sum front in hazard pay, given legal risks associated.
           We also need surrogate voter recruits -- the kind Foval describes as being willing to get beaten
           up at Trump rallies -- and many of them. We will scatter them throughout battleground counties
           en masse in (per Foval's advice) used auction cars with appropriate license plates with which to
           get to the polls.

                                                                                                                 2




Confidential                                                                                                PVA00011938
                    Case 1:17-cv-01047-ESH Document 68-9 Filed 06/03/19 Page 5 of 6

               FOVAL-CREAMER/DEMOCRACY PARTNERS-PEOPLE FOR THE AMERICAN WAY
                              "SURROGATE VOTER" INVESTIGATION
           Targets:

           • BOB CREAMER

                  VALUE: Referred by Foval. Described as "diabolical." Head of Democracy Partners.
                  Married to sitting congresswoman Jan Schakowsky (D-IL).

                - PURPOSE FOR MEETING: Having been glowingly told about him by his protege Scott
                  Foval, we felt he'd be a great mentor and potential ally to us on this project. We honestly
                  don't know if he's already the one consulting our client as Foval suspected, because only
                  senior staff is privileged with that information. ALT.:             goes in as donor himself.

                 • No, we can't divulge any more details -- as we've not only already incriminated ourselves
                   by expressing the intent, but we've already overstepped our bounds as junior staff -- at
                   least until Creamer assures us he will work with us and we can trust him.

                - DESIRED CONTENT:

                 • Creamer essentially reiterates the Foval transcript.

                 • Expresses moral approval of the scheme.

                 • Agrees to advise us in the scheme. Provides further advice on how not to get caught.

                 • BONUS: Reveals additional inside information on his operations and those of the
                   organized left/admits to previous activities of similar nature.

                 • BONUS: Incriminates political associates/provides targets.

           • DEMOCRACY PARTNERS (DP)

                  VALUE: Bob Creamer's organization. Hundreds of clients including: The DNC, Working
                  Families Party, Nancy Pelosi, Wendy Davis, Jan Schakowsky, Cory Booker, Liz
                  Warren, Chuck Schumer, Howard Dean, DailyKos, MoveOn.org, Media Matters,
                  NAACP, Planned Parenthood, Brady Campaign, AFL-CIO, SEIU, AFSCME, Citizen
                  Action, We Are Ohio, Immigration Reform for America, Environmental Law & Policy
                  Center, HealthCare for America Now, Bulgarian Association for Fair Elections,
                  Committee for Ukrainian Voters, Democratic Party of Slovakia, other clients in Gaza,
                  Hungaray, Israel, Moldova, Nigeria, Romania, etc. etc. etc. etc. etc.

                  PURPOSE FOR MEETING: Consultation, potential partnership on the project (consulting
                  fees may need to be expensed), affiliate orgs that can furnish addresses and/or surrogate
                  voter recruits.but no mention of Foval or Creamer. But we can insinuate knowledge of
                  Trump stunts as we need those types of recruits Also: ALT.: Woes as donor.

                - DESIRED CONTENT:

                 • Moral approval of scheme.

                 • Agreement to form alliance/provide consultation

                 • Referrals for targets/incriminations of associates.

                 • BONUS: Admission of similar previous activities by DP.
                                                                                                                  3




Confidential                                                                                                   PVA00011939
                   Case 1:17-cv-01047-ESH Document 68-9 Filed 06/03/19 Page 6 of 6

               FOVAL-CREAMER/DEMOCRACY PARTNERS-PEOPLE FOR THE AMERICAN WAY
                              "SURROGATE VOTER" INVESTIGATION



           - LOCATIONS:

                        EAST COAST (Allison,E111/1111111               WEST COAST (CH, Britt)/IIM

           • Maine (May 9-13)                                          -California (May 18)
                 27 Clear Brook Crossing                                   660 Howard St--2nd floor
                 Kennebunk, ME 04043                                       San Francisco, CA 94105

           • Florida (May 23-27)                                       •Oregon (May 25)
                 4081 N.E. Sugarhill Ave                                   615 SW Broadway
                 Jenen Beach, FL 34957                                     Portland, OR 97205


                                    FINAL SHOWDOWN (CH, Allison,

                                       • Washington, DC (June; Adjacent retreat)
                                           1250 Eye Street, NW, Ste. 250
                                           Washington, DC 20005
                                                             and/or:
                                       • Illinois ("")
                                           350 W. Hubbard St. Ste. 200
                                           Chicago, Illinois 60654
                                    (Whichever Creamer is based out of).



               • PEOPLE FOR THE AMERICAN WAY (PFAW)

                - VALUE: Foval's organizaiton. Founded by Norman Lear. Monitors "right-wing activities."
                   Sponsors RightWingWatch.org. Memebers include: Alec Baldwin, Seth McFarlane,
                   Julian Bond, etc. Major donors include: George Soros' Open Society Institute.

                - PURPOSE FOR MEETING: Same as aforementioned. Forval name-drop TBD.

                - LOCATIONS/DATES


                EAST COAST (Allison.          )/=              FINAL SHOWDOWN (CH. Allison)

                • Florida (May 9-13)                           •Washington, DC (June, adjacent retreat)
                   1550 Melvin St                                 1101 15th St. NW
                   Tallahassee, FL 32301                          Washington, DC 2005



                                                                                                             4




Confidential                                                                                               PVA00011940
